JS-CAND 44 (Rev. 06/17)
                                      Case 4:19-cv-04363-DMR Document
                                                          CIVIL COVER 1-2SHEET
                                                                           Filed 07/30/19 Page 1 of 1
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                               DEFENDANTS
BRYANT VINEYARDS LTD., a California corporation,                                                               LAUREN RIDENHOUR, an individual,
  (b) County of Residence of First Listed Plaintiff                                                               County of Residence of First Listed Defendant
        (EXCEPT IN U.S. PLAINTIFF CASES)                                                                          (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE:    IN LAND CONDEMNATION CASES, USE THE LOCATION OF
          Napa                                                                                                             THE TRACT OF LAND INVOLVED.
  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                        Attorneys (If Known)
BROWNE GEORGE ROSS LLP                 Tel. (310) 274-7100
Keith J. Wesley (SBN 229276); kwesley@bgrfirm.com
Lori Sambol Brody (SBN 150545); lbrody@bgrfirm.com
Matthew L. Venezia (SBN 313812); mvenezia@bgrfirm.com
2121 Avenue of the Stars, Suite 2800
Los Angeles, California 90067          Fax: (310) 275-5697
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                         (For Diversity Cases Only)                                          and One Box for Defendant)
                                                                                                                                             PTF       DEF                                        PTF DEF
     1 U.S. Government Plaintiff             3 Federal Question                                        Citizen of This State                                    Incorporated or Principal Place
                                              (U.S. Government Not a Party)                                                                        1      1                                             4 4
                                                                                                                                                                of Business In This State
                                                                                                        Citizen of Another State
                                                                                                                                                   2       2    Incorporated and Principal Place        5 5
      2 U.S. Government Defendant            4 Diversity
                                                                                                       Citizen or Subject of a                                  of Business In Another State
                                              (Indicate Citizenship of Parties in Item III)            Foreign Country                             3      3     Foreign Nation                          6 6

IV.       NATURE OF SUIT (Place an “X” in One Box Only)
          CONTRACT                                                 TORTS                                         FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
     110 Insurance                       PERSONAL INJURY                        PERSONAL INJURY                     625 Drug Related Seizure of          422 Appeal 28 USC § 158            375 False Claims Act
     120 Marine                          310 Airplane                          365 Personal Injury – Product          Property 21 USC 881                423 Withdrawal 28 USC              376 Qui Tam (31 USC
                                                                                   Liability                        690 Other                                § 157                            § 3729(a))
     130 Miller Act                      315 Airplane Product Liability
                                                                               367 Health Care/                            LABOR                         PROPERTY RIGHTS                    400 State Reapportionment
     140 Negotiable Instrument           320 Assault, Libel & Slander
                                                                                   Pharmaceutical Personal
                                         330 Federal Employers’                                                     710 Fair Labor Standards Act         820 Copyrights                     410 Antitrust
                                                                                   Injury Product Liability
                                             Liability                         368 Asbestos Personal Injury         720 Labor/Management                 830 Patent                         430 Banks and Banking
       Overpayment Of
       Veteran’s Benefits                340 Marine                                Product Liability                    Relations                                                           450 Commerce
                                                                                                                                                         835 Patent-Abbreviated New
                                         345 Marine Product Liability        PERSONAL PROPERTY                      740 Railway Labor Act                    Drug Application               460 Deportation
     151 Medicare Act
                                         350 Motor Vehicle                    370 Other Fraud                       751 Family and Medical               840 Trademark                      470 Racketeer Influenced &
     152 Recovery of Defaulted
                                                                                                                        Leave Act                                                              Corrupt Organizations
       Student Loans (Excludes           355 Motor Vehicle Product             371 Truth in Lending                                                       SOCIAL SECURITY
       Veterans)                             Liability                                                              790 Other Labor Litigation                                              480 Consumer Credit
                                                                               380 Other Personal Property                                               861 HIA (1395ff)
     153 Recovery of                     360 Other Personal Injury                                                  791 Employee Retirement                                                 490 Cable/Sat TV
                                                                                   Damage                                                                862 Black Lung (923)
        Overpayment                                                                                                     Income Security Act
                                         362 Personal Injury -Medical          385 Property Damage Product                                               863 DIWC/DIWW (405(g))             850 Securities/Commodities/
     of Veteran’s Benefits                   Malpractice
                                                                                                                       IMMIGRATION
                                                                                   Liability                                                                                                    Exchange
     160 Stockholders’ Suits                                                                                        462 Naturalization                   864 SSID Title XVI
                                                                                                                                                                                            890 Other Statutory Actions
     190 Other Contract                     CIVIL RIGHTS                      PRISONER PETITIONS                        Application                     865 RSI (405(g))
                                                                                                                                                        FEDERAL TAX SUITS                   891 Agricultural Acts
                                         440 Other Civil Rights                 HABEAS CORPUS:                      465 Other Immigration
     195 Contract Product Liability                                                                                                                                                         893 Environmental Matters
                                         441 Voting                            463 Alien Detainee                     Actions                            870 Taxes (U.S. Plaintiff or
     196 Franchise                                                                                                                                           Defendant)                     895 Freedom of Information
                                         442 Employment                        510 Motions to Vacate
      REAL PROPERTY                                                                                                                                                                             Act
                                                                                   Sentence                                                              871 IRS—Third Party 26 USC
     210 Land Condemnation               443 Housing/                                                                                                                                       896 Arbitration
                                                                               530 General                                                                 § 7609
                                           Accommodations
     220 Foreclosure                                                                                                                                                                        899 Administrative Procedure
                                         445 Amer. w/Disabilities-             535 Death Penalty                                                                                              Act/Review or Appeal of
     230 Rent Lease & Ejectment            Employment                                OTHER:                                                                                                   Agency Decision
     240 Torts to Land                   446 Amer. w/Disabilities-Other        540 Mandamus & Other                                                                                         950 Constitutionality of State
     245 Tort Product Liability          448 Education                         550 Civil Rights                                                                                               Statutes
     290 All Other Real Property                                               555 Prison Condition
                                                                               560 Civil Detainee -
                                                                                   Conditions of
                                                                                   Confinement
V.        ORIGIN (Place an “X” in One Box Only)
     1 Original                       2 Removed from               3      Remanded from               4 Reinstated or            5 Transferred from               6 Multidistrict              8 Multidistrict
       Proceeding                        State Court                      Appellate Court               Reopened                   Another District (specify)       Litigation-Transfer         Litigation-Direct File


VI.       CAUSE OF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
          ACTION   28 U.S.C. §1332
                               Brief description of cause:
                        Breach of Contract
VII.    REQUESTED IN               CHECK IF THIS IS A CLASS ACTION DEMAND $ 1 Million       CHECK YES only if demanded in complaint:
        COMPLAINT:                 UNDER RULE 23, F.R.Cv.P.                                 JURY DEMAND:             Yes     No
VIII. RELATED CASE(S)                     JUDGE                             DOCKET NUMBER
        IF ANY (See instructions):
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)            SAN FRANCISCO/OAKLAND                    SAN JOSE         EUREKA-MCKINLEYVILLE
DATE      July 30, 2019                   SIGNATURE OF ATTORNEY OF RECORD s/ Keith J. Wesley
1311405
                                                                                                                                                                                        American LegalNet, Inc.
                                                                                                                                                                                        www.FormsWorkFlow.com
